Judge Paynter’s
dissenting opinion.
I dissent from the reasoning of the court, but agree that the case should be reversed. The fundamental error in thie opinion and response consists in the assumption that when parties to the contract said1 one thing they meant another. The opinion, in effect, holds that when S. Price In plain terms says, “I owe” D. L. Price $4,000, that he meant to and did say that “I do not owe him $4,000.” When both parties to the writing said that the $62.50 which was to be paid quarterly, as interest on $4,000 *788which S. Price owes D. L. Price, the court holds that they said it was not paid as interest on the $4,000 which. S. Price “owes” D. L. Price, but on a debt which 'had been extinguished the instant the writings were executed. The receipt executed by. D. L. Price does not purport to be an evidence of the payment of the $4,000, for it recites that S. Price owes that sum, on which he is to pay interest, but which “he is to have at my [D. L. Price’s] death.”' The language used forces the conclusion that S'. Price did not take a present interest in the $4,000. The action is upon a writing, which reads as follows: “Jan. 1st,. 1879. One day after date I promise to pay to D. L. Brice, or order, $62.50 every three months during his natural life, it being the interest on $4,000 which I owe him, [Signed] S. Price. .Witness: G. P. McCann.” At the time of the execution of that paper, D. L. Price signed and' delivered to S. Price a writing which reads as follows: “Jan. 1st, 1879. Received of S. Price all demnds to this date, except $62.50, to be paid every three months during my natural life, it being the interest on $4,000.00 which he owes me, and which he is to have at my dteath. [Signed] D. L. Price. Witness: G. P. McCann.” The plaintiff avers that D. L. Price loaned S. Brice $4,000, which was due and payable at his death; that the writing delivered to S. Brice was in the nature of a devise, which had been revoked, or was in the nature of a promise .to give without consideration, and not enforceable. The appellants defend upon the grounds: First that S. Brice and D. L. Price were engaged in business enterprises; that in the settlement D. L. Price asserted certain claims against S. Price, which he denied; that as a compromise and' settlement of these disputed claims S. Price agreed that he would acknowledge an'indebtedness of $4,000, and pay D. *789L. Price during his natural life $62.50 quarterly, on condition that at the death of D. L. Price the claim for $4,000 was not to exist against him. Second. That the $62.50 was an annuity. Third. That the claim was barred by limitation. To this defense the court sustained a demurrer, and, the appellants refusing to plead further, a judgment was rendered for the $4,000, etc. It is admitted that S. Price made the quarterly payments according to the writings until a short time before the death of ,D. L.. Price, which occurred about twenty years after their execution. • It is insisted in the brief of the appellee that, if it is in the nature of a devise, it could be revoked at any time, which was done; that if it was in the nature of a promise to give, it was to take effect in futuro, and the title to the property not having been parted with by the donor, the promise can not be enforced; if it is in the nature of a devise, D. L. Price had the right to revoke it; if it was a mere promise to give the title remaining in the donor, it is inoperative. An agreement to pay interest at legal rate for a given time does not furnish a consideration to uphold a promise to relinquish the principal, as the law imposes an obligation upon the debtor to pay both principal and interest. It is a well-settled rule that a promise by one to do that which is imposed on him) by law to do is no consideration at all. An agreement for the further promise of usury does not suspend the rights of the parties to a contract. In Tudor v. Goodloe, 1 B. Mon., 324, Judge Robertson, delivering the opinion of the bourt, said: “The agreement in this case for the further payment of usury, prohibited by statute, was utterly void, and therefore did not suspend for a moment the rights of any of the parties; and the promise to pay six per cent., which was no addition to that which the *790law gave, would have been unavailing' for want of' valuable consideration.” S. Price did not, in express terms, promise to pay anything to D. L. Price, except $62.50 ■quarterly. The writings simply recite that he owes the $4,000 to show a consideration for the promised quarterly payments. It does not show whether the consideration pre-existed or was given simultaneously with its execution. They show an express agreement that the $4,000 is not to be paid. This agreement is as clear as the one that •quarterly payments are to be made. As one defense to the action it is averred that the Prices had1 been engagd in,business enterprises together; that D. L. Price asserted claims against S. Price growing out of these ventures1; that he denied alleged indebtedness, and, as a compromise and settlement of these disputed claims, the parties agreed upon a settlement by the terms o'f which $. Price was to pay D. L. Price $62.50 quarterly, interest on $4,000, during the life of the payee, in full settlement of the compromise balance. If this be true, then D. L. Price’s personal representative should not be allowed to recover any part of the $4,000 from the estate of S. Price, for such' a. compromise and agreement is valid and enforceable. To refuse to enforce such a contract would be to allow one party to perpetrate a great wrong upon the rights of another.
It is contended by eounsel for appellee that it will be in contradiction of the writings if appellants are allowed to prove the alleged compromise and agreement. It is elementary that t'he terms of a written contract can not be varied or contradicted by parol testimony without alleging fraud or mistake. The proposition of appellants is not to contradict the terms of the writings, and thus destroy a promise to pay, but to show the real considera*791tion of it, with! the view of upholding the agreement that S. Price was not to pay D. L. Price the $4,000; for, as we have said, it is clear from the writings that it was never to ,be paid. By section 472, Kentucky Statutes, “the consideration of any writing, with or without se'al, may be impeached or denied by pleading verified by oath.” This section of the statute clearly authorizes a party to a writing to impeach or deny the consideration of it. It can be shown there is no consideration to support a cause of action on it. To do this may destroy a promise to-pay embodied in it. This being true, it would be an anomalous condition if the law would not allow a party to á writing to show the real consideration to uphold it. The effect of the argument of counsel for appellee is that, you can not impeach the consideration if in doing so it would have the effect of contradicting the writing. Language in one of the writings under consideration is as follows: “It being the interest on $4,000 which I owe1 him.” If the consideration >of a writing can be “impeached or denied,” then, if the facts authorized it, S. Price could have shown that the consideration was vicious, or that none existed. This would have had the effect of contradicting the language quoted, because he says the quarterly payments were interest on “$4,000 which I owe.” In this case S. Price promised to pay á stated sum quarterly. In the writing containing this promise the consideration therefor is stated, and, in effect, it is also stated that that consideration is to cease at the death of the payee. To support that agreement, appellants' proposed to show the real consideration for it. It is not propsed to show that S. Price’s estate should not pay any of the quarterly installments, but that he only acknowledged himself indebted to the payee as a matter of 'compromise, *792to-wit, that he was to make the quarterly payments in full satisfaction of all claims the payee had1 against him. In our opinion, it is competent to show by parol testimony the real consideration for the writings in question. - We ■do not think the plea of the statute of limitations is available. If the writings acknowledged an indebtedness, with the promise to donate it, or if they can be construed as a devise of it, the statute did not run against the debt, as it continued to exist, and was recognized by the numerous quarterly payments. If the writings were executed as a result of the compromise averred in the answer, then the question of the statute of limitations is not a. practical one, as the establishment of the alleged compromise is a complete defense. If the writings could be so- construed as to mean that D. L. Price had acquitted S. Price ■of his indebtedness to him in consideration of the amounts of the quarterly payments provided for, then the indebtedness ceased to exist; therefore was not barred by the statute of limitations. The writings do not import' that IX L. Price accepted the $62.50 quarterly in consideration that he release S. Price of his indebtedness to- him, for it recited -that they were made as interest on the $4,000, which ceased at payee’s death. 'To hold that the statute of limitations bars a recovery would require us to say that the writings did not import that the quarterly payments were made as interest on a debt which the- payor owed. -This can not be done, because it is expressly stated in the writings? that they are made as interest on the $4,000 debt which payor owes the payee. Had D. L. Price notified S. Price the day after the writings were executed that he revoked the “devise” or promise “to give” the $4,000, it would not have precipitated the maturity of the debt, because the quarterly payments were *793to be made as interest on the debt during bis lifetime. It was an agreement that the quarterly payments at least should give the payor indulgence on the debt during the lifé of the payee. A revocation of the promise to give the $4,000 did not give the payee the right tO' enforce its payment during his lifetime. The agreement to make such payments was sufficient consideration to uphold the contract that the debt was not to be collected during the lifetime of the payor. If the payee could not precipitate the,maturity of the debt, the statute of limitations did not begin to run. Even if the “devise” or promise “to give” had been revoked', as supposed above, and it would have had the effect of maturing the debt, the statute would not have barred a recovery, because each payment was a recognition of the debt.